Citation Nr: 0911264	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-37 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.

3.  Entitlement to service connection for coronary artery 
disease, claimed as artery problems, to include as secondary 
to service-connected diabetes.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

By rating decision dated in August 2006, the RO denied 
service connection for artery problems, hypertension, and 
erectile dysfunction.  By rating decision dated in September 
2006, the RO granted service connection for bilateral hearing 
loss and assigned a 0 percent evaluation.  

The issues of entitlement to service connection for 
hypertension, coronary artery disease, and erectile 
dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's hearing loss disability is manifested by level 
I hearing in the right ear and level IV hearing in the left 
ear.  






CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 
4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decision granting 
service connection, the RO issued a letter in April 2006 that 
notified the Veteran of the evidence necessary to 
substantiate his claim for service connection for bilateral 
hearing loss.  He was advised of the information and evidence 
VA would obtain and of the information and evidence he was 
responsible for providing.  He was asked to submit any 
evidence in his possession that pertained to his claim and he 
was also provided information regarding how VA assigns 
disability ratings and effective dates.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to an initial rating claim because VA's VCAA notice 
obligation was satisfied when the RO granted the claim for 
service connection.  

Notwithstanding, the Board notes that the October 2007 SOC 
notified the Veteran of the applicable regulations, to 
include the rating criteria for evaluating bilateral hearing 
loss.  Additionally, by letter dated in June 2008, the 
Veteran was sent notice in compliance with Vazquez-Flores, 
supra.  The claim was readjudicated by SSOC dated in July 
2008.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment 
records, VA medical center (VAMC) records, and various 
private medical records.  The Veteran submitted a copy of 
employer audiograms.  The Veteran has not identified 
additional evidence relevant to his claim for increase that 
needs to be obtained.  The Veteran was provided a VA 
audiometric examination in September 2006.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran is currently assigned a 0 percent evaluation for 
service-connected bilateral hearing loss.  He contends that 
the current evaluation does not adequately reflect the 
severity of his disability.  In a statement accompanying his 
VA Form 9, he reported that he has not had good hearing since 
service and he feels it has worsened since that time and that 
he should be compensated for it.  He noted that he was told 
that he had enough damage to his left ear to qualify for a 
hearing aid.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (pure tone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).   

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On VA examination in September 2006, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
45
55
LEFT
40
40
55
65
70

Pure tone threshold average was calculated as 31.25 in the 
right ear and 57.5 in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 76 percent in the left ear.  An exceptional 
pattern of hearing impairment was not shown.  

Applying the results of the above examination to the rating 
schedule, the Veteran has level I hearing in the right ear 
and level IV hearing in the left ear, corresponding to a 0 
percent evaluation.  

The claims file also contains a copy of employer audiograms 
(baseline in March 1998 and current in March 2005).  Although 
pure tone thresholds were noted, there is no indication that 
speech discrimination testing was conducted using the 
Maryland CNC and as such, these results are not adequate for 
VA rating purposes.  See 38 C.F.R. § 3.385 (2008).

On review and with consideration of the above examination, 
the criteria for a compensable rating are not met.  The Board 
has considered whether the Veteran is entitled to a staged 
rating.  See Fenderson, supra.  However, at no time during 
the pendency of this appeal has the Veteran's service-
connected hearing loss been more than 0 percent disabling.  
As such, a staged rating is not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities; 
has not necessitated frequent periods of hospitalization; and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the preponderance of the evidence is against the claim the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.3 
(2008).

ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND

The Veteran contends that he has complications related to his 
service-connected diabetes.  In a statement accompanying his 
Form 9, he noted that he did not know what the symptoms of 
diabetes were, but after experiencing occasional erectile 
dysfunction, extreme thirst, extreme weight loss, high blood 
pressure, and a general feeling of tiredness, he became 
concerned enough to be tested for diabetes.  He reported that 
his blood sugar is still irregular and his erectile 
dysfunction is worsening.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Additionally, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service-connected.  VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2008).  

Private medical records dated in December 1995 note a blood 
pressure reading of 170/95 and indicate a diagnosis of 
coronary artery disease status post angioplasty.  Record from 
Dr. M.S. dated in February 2004 indicates the Veteran was 
seen with complaints of increasing difficulty maintaining an 
erection for the last 4 months.  Assessment included erectile 
dysfunction.  It was noted that if his symptoms did not 
improve with Viagra, they would need to consider testing for 
other possible conditions including diabetes or other 
endocrine abnormalities.  Blood pressure was 146/82 and was 
reported as stable.  Records from Dr. B.E. dated in September 
2004 note a blood pressure of 170/90 and include an 
assessment of elevated blood pressure without a previous 
diagnosis of hypertension.  It was noted that the Veteran was 
to check his blood pressure several times over the next few 
weeks and if it remained elevated, he would need to be 
treated with medication.  

Physician's Statement dated in February 2006 indicates the 
Veteran was diagnosed with diabetes mellitus with treatment 
starting in September 2005.  It was noted that the Veteran 
currently had no complications directly due to diabetes, but 
the examiner did remark that the Veteran had hypertension and 
increased cholesterol.  

Statement from Dr. T.J. dated in December 2006 indicates he 
reviewed the Veteran's old records and the Veteran discussed 
erectile dysfunction with his doctor in February 2005.  He 
was started on Viagra and the examiner noted if there was no 
improvement, they would consider testing for other conditions 
including diabetes and other endocrine problems.  

The Board has considered the above physician's statement 
indicating an absence of diabetic complications.  However, 
the February 2004 assessment noted in Dr. M.S.'s records 
appears to suggest that the Veteran's complaints might be 
related to diabetes or other endocrine problems.  On review 
of the claims file, it does not appear that the Veteran has 
been provided a VA examination to determine whether he has 
any complications associated with his diabetes.  Considering 
the evidence of record, the Board finds that a VA examination 
is warranted.  See 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of his hypertension and 
coronary artery disease.  Necessary 
diagnostic tests, if any, should be 
completed.  The claims file should be 
provided to the examiner for review, and 
the examiner should note that it has been 
reviewed.  

The examiner is requested to provide an 
opinion as to: (a) whether the Veteran's 
hypertension is proximately due to or 
aggravated by service-connected diabetes; 
and (b) whether the Veteran's coronary 
artery disease is aggravated by his 
service-connected diabetes.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of his 
erectile dysfunction.  Necessary 
diagnostic tests, if any, should be 
completed.  The claims file should be 
provided to the examiner for review, and 
the examiner should note that it has been 
reviewed.  

The examiner is requested to provide an 
opinion as to whether the Veteran's 
erectile dysfunction is proximately due to 
or aggravated by service-connected 
diabetes.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for hypertension, coronary 
artery disease, and erectile dysfunction.  
All applicable laws and regulations should 
be considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


